Exhibit 10.3

Motorola Solutions, Inc.

2011-2013 LRIP Terms

 

Design

Feature

   2011-2013 LRIP

Eligible

Population

   CVP and above

Performance

Cycle

   Three years from 2011-2013

Performance

Criteria

  

Relative Total Shareholder Return (TSR)

 

TSR Defined as:

Ending stock price

   Daily average during the final three months of the Performance Cycle

+ Value of reinvested dividends

= Total ending value

– Beginning stock price

   Daily average during the first three months of the Performance Cycle

= Total value created

÷ Beginning share price

   Daily average during the first three months of the Performance Cycle

= Total shareholder return

 

Negative TSR

Component

  

If the resulting TSR performance for Motorola Solutions is negative, the
Committee will have negative discretion to reduce the final payout up to a 25%
reduction of the calculated payout.

 

Comparator

Group

   Danaher Corp. (DHR)    L-3 Communications Holdings Inc. (LLL)    Emerson
Electric Co. (EMR)    NCR Corp. (NCR)    FLIR Systems, Inc. (FLIR)    Raytheon
Co. (RTN)    Harris Corp. (HRS)    Rockwell Collins Inc. (COL)    Honeywell
International Inc. (HON)    Trimble Navigation Limited (TRMB)    Intermec, Inc.
(IN)    Tyco Electronics, Ltd. (TEL)    ITT Corporation (ITT)    Tyco
International Ltd. (TYC)    Juniper Networks, Inc. (JNPR)    Zebra Technologies
Corp. (ZBRA) Payout Scale    Payout Scale (16 Comparator Companies):

    

TSR Rank

    

Payout Factor

         1      200%        2      185%        3      170%        4      155%   
    5      140%        6      130%        7      120%        8      110%     
  9      100%      10        75%      11        50%      12        25%      13
         0%      14          0%      15          0%      16          0%      17
         0%   

  

 

A comparator company must be publically traded on or after July 1, 2012, to be
included in the TSR rank among other companies at the end of the performance
cycle.

 

1



--------------------------------------------------------------------------------

In the event a comparator company stops being publically traded before July 1,
2012, the company will be excluded from the TSR rank at the end of the
performance cycle and the payout scale will be adjusted as follows:

 

Payout Scale If 15 Comparator Companies:

 

TSR Rank

 

Payout
Factor

  1   200%   2   185%   3   170%   4   155%   5   140%   6   125%   7   110%   8
  100%   9     75% 10     50% 11     25% 12       0% 13       0% 14       0% 15
      0% 16        0%

Payout Scale If 14 Comparator Companies:

 

TSR Rank

 

Payout
Factor

  1   200%   2   185%   3   170%   4   155%   5   140%   6   125%   7   110%   8
  100%   9     75% 10     50% 11     25% 12       0% 13       0% 14       0% 15
      0%

 

 

Payout Scale If 13 Comparator Companies:

 

TSR Rank

 

Payout
Factor

  1   200%   2   180%   3   160%   4   140%   5   120%   6   110%   7   100%   8
    75%   9     50% 10     25% 11       0% 12       0% 13       0% 14        0%

Payout Scale If 12 Comparator Companies:

 

TSR Rank

 

Payout
Factor

  1   200%   2   180%   3   160%   4   140%   5   120%   6   110%   7   100%   8
    65%   9     25% 10       0% 11       0% 12       0% 13       0%

 

 

2